Mr. Justice Day
delivered the opinion of the Court.
This writ of error is directed to a judgment of the trial court denying plaintiff in error’s petition for a writ of habeas corpus. He, as petitioner below, contends that he is entitled to be released from the state penitentiary because upon his arrest as a parole violator *72he was held in custody longer than the time provided, all in violation of C.R.S. 1963, 39-17-4.
The arguments advanced here by petitioner are not new; we dealt with similar contentions in People v. District Court of Denver, 159 Colo. 142, 410 P.2d 630, and Johnson v. Tinsley, 157 Colo. 539, 404 P.2d 159. Petitioner has indicated that he is aware of those cases but asks that we overrule them. This we are not inclined to do.
The judgment is affirmed.